— Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: The court correctly determined that plaintiff had no right to the relief requested in his complaint. We modify the order, however, by deleting the paragraph granting defendants’ cross motion to dismiss plaintiff’s complaint, and substituting the provision declaring that "the Buffalo Urban Renewal Agency has the right to require that either plaintiff pay rent of $6,000 per month or vacate the premises” (see, Holliswood Care Center v Whalen, 58 NY2d 1001, 1004; Powers v General Acc. Ins. Co., 109 AD2d 830).
Plaintiff’s appeal from the order directing an evidentiary hearing must be dismissed since there is no appeal as of right from such an order (see, Howell v Independent Union, 112 AD2d 754). The order is otherwise affirmed. (Appeal from order of Supreme Court, Erie County, Kane, J. — stay.) Present —Dillon, P. J., Callahan, Doerr, Boomer and Davis, JJ.